UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 24, 2011. OR ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-10255 NETWORK EQUIPMENT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 94-2904044 (I.R.S. Employer Identification Number) 6900 Paseo Padre Parkway Fremont, CA94555-3660 (510) 713-7300 (Address of principal executive offices, including zip code, and telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No(Not applicable) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): ¨ Yesx No The number of shares outstanding of the registrant's Common Stock, par value $0.01, as of July 22, 2011 was 30,397,000. NETWORK EQUIPMENT TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets at June 24, 2011 and March 25, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Loss – Three Months Ended June 24, 2011 and June 25, 2010 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended June 24, 2011 and June 25, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures about Market Risk 20 Item 4.Controls and Procedures 20 PART II.OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 21 Item 5.Other Information 21 Item 6.Exhibits 21 SIGNATURES 22 2 Index PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Balance Sheets (Unaudited — in thousands, except par value) June 24, 2011 March 25, 2011 Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash Accounts receivable, net of allowances of $251 at June 24, 2011 and $234 at March 25, 2011 Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Other assets Total assets $ $ Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term liabilities: 3¾% convertible senior notes 7¼% redeemable convertible subordinated debentures Capital lease obligation, less current portion Other long-term liabilities Total long-term liabilities Commitments and contingencies – See Note 7 Stockholders’ equity: Preferred stock ($0.01 par value; 5,000 shares authorized; none outstanding) — — Common stock ($0.01 par value; 75,000 shares authorized; 30,397 and 30,389 shares outstanding at June 24, 2011 and March 25, 2011) Additional paid-in capital Treasury stock, at cost ) (11,532 ) Accumulated other comprehensive loss ) (2,108 ) Accumulated deficit ) (206,827 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 3 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited — in thousands, except per share amounts) Three Months Ended June 24, 2011 June 25, 2010 Revenue: Product $ $ Service and other Total revenue Costs of revenue: Cost of product Cost of service and other Total cost of revenue Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations (7,935 ) (7,750 ) Interest income Interest expense (553 ) (552 ) Other income (expense), net 34 (81 ) Loss before taxes (8,348 ) (8,159 ) Income tax provision 72 51 Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Common and common equivalent shares, basic and diluted Condensed Consolidated Statements of Comprehensive Loss: Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustments 83 (94 ) Gross unrealized holding gains (losses) on available-for-sale securities 80 (46 ) Less: Reclassification adjustments for gains included in net loss (36 ) (70 ) Comprehensive loss $ ) $ ) See accompanying notes to condensed consolidated financial statements 4 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Statements of Cash Flows (Unaudited — in thousands) Three Months Ended June 24, 2011 June 25, 2010 Cash and cash equivalents at beginning of period $ $ Cash flows from operating activities: Net loss (8,420 ) (8,210 ) Adjustments required to reconcile net loss to net cash used in operating activities: Depreciation, amortization, and accretion Stock-based compensation expense Loss on disposition of property and equipment — 3 Provision for deferred income taxes 62 — Changes in assets and liabilities: Accounts receivable Inventories (257 ) Prepaid expenses and other assets Accounts payable (862 ) (1,645 ) Accrued liabilities (1,315 ) (2,351 ) Net cash used in operating activities (7,131 ) (4,495 ) Cash flows from investing activities: Purchase of short-term investments (5,385 ) (14,842 ) Proceeds from sales and maturities of short-term investments Purchases of property and equipment (204 ) (394 ) Net cash provided by investing activities Cash flows from financing activities: Issuance of common stock 1 42 Repurchase of common stock (113 ) (328 ) Payments under capital lease and note payable obligations (33 ) (14 ) Net cash used in financing activities (145 ) (300 ) Effect of exchange rate changes on cash 79 (70 ) Net increase (decrease) in cash and cash equivalents (1,647 ) Cash and cash equivalents at end of period $ $ Other cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing activities: Net unrealized gain (loss) on available-for-sale securities 44 (116 ) See accompanying notes to condensed consolidated financial statements 5 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Notes to Condensed Consolidated Financial Statements Note 1.Description of Business and Summary of Significant Accounting Policies Nature of Business:Network Equipment Technologies, Inc. (the Company or NET) provides network and VoIP solutions to enterprises and government agencies that seek to reduce the cost to deploy next generation unified and secure communications applications. For over a quarter of a century, NET has delivered solutions for multi-service networks requiring high degrees of versatility, security and performance. Today, the Company’s broad family of products enables interoperability and integration with existing networks for migration to secure IP-based communications. Broadening NET’s voice solutions, Quintum Technologies (Quintum), now a part of NET, is a VoIP innovator whose applications bring the reliability and clarity of public telephone networks to Internet telephony and unified communications. NET was founded in 1983. Significant Accounting Policies:The unaudited condensed consolidated financial statements of the Company included herein have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Accordingly, they do not contain all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The condensed consolidated balance sheet as of March 25, 2011 was derived from the Company’s audited consolidated financial statements. These financial statements should be read in conjunction with the March 25, 2011 audited consolidated financial statements and notes thereto. The results of operations for the three months ended June 24, 2011 are not necessarily indicative of the results to be expected for the fiscal year ending March 30, 2012 or any future period. The Company’s fiscal year ends on the last Friday in March. In most years, the fiscal year is 52 weeks, with each quarter comprised of thirteen weeks, which allows comparability of quarter over quarter results. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) considered necessary to present fairly the financial position as of June 24, 2011, the results of operations for the three months ended June 24, 2011 and June 25, 2010, respectively and the cash flows for the three months ended June 24, 2011 and June 25, 2010, respectively. Revenue Recognition:The Company derives revenue primarily from the sales of hardware, software, services, post-contract support (PCS), and professional services. PCS typically includes unspecified software updates and upgrades on an if-and-when available basis and telephone and internet access to technical support personnel. In October 2009, the Financial Accounting Standards Board (FASB) amended the accounting standards for revenue recognition to remove tangible products containing software components and non-software components that function together to deliver the product’s essential functionality from the scope of industry specific software revenue recognition guidance. In October 2009, the FASB also amended the standards for multiple deliverable revenue arrangements to: (i) provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and how the arrangement consideration should be allocated among its elements; (ii) require an entity to allocate the revenue using estimated selling prices (ESP) of the deliverables if there is no vendor specific objective evidence (VSOE) or third party evidence of selling price (TPE); and (iii) eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. This new accounting guidance became applicable to the Company beginning the first quarter of its fiscal 2012. The Company adopted this guidance for transactions that were entered into or materially modified on or after March 26, 2011 using the prospective basis of adoption. Product revenue is recognized when the Company has a contract with its customer, the product has been shipped as required by the contract and risk of loss has passed to its customer, the price is fixed or determinable, and the collectability of the related receivable is probable. If the customer has a right of acceptance and the Company has not yet obtained acceptance, revenue is deferred until the terms of acceptance are satisfied. When product revenue is deferred, the Company also defers the associated cost of goods until the revenue is recognized. The Company recognizes service revenue upon completion of the service or, for ongoing services such as PCS, ratably over the period of the contract. Revenue on sales through resellers is recognized upon transfer of title to the reseller. Many of the sales to the Company’s resellers are based upon firm commitments from their end customer; as a result, these resellers carry little or no NET stock. For the Company’s Promina, VX, NX and UX products, NET’s customers generally do not have the right to return the equipment. For the Company’s Quintum product line, NET customers are subject to agreements allowing for limited rights of return and price protection. Accordingly, revenues are reduced for the Company’s estimates of liability related to these rights. The estimate for returns is recorded at the time the related sale is recognized and is adjusted periodically based on historical rates of returns and other related factors. The reserves for price protection are recorded at the time these programs are offered. Price protection is estimated based on specific programs, expected usage and historical experience. 6 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Notes to Condensed Consolidated Financial Statements (continued) The new revenue recognition guidance does not generally change the units of accounting for the Company’s revenue transactions. All of the products and services continue to qualify as separate units of accounting. The Company analyzes all of its products, software and services and considers the features and functionalities of the individual elements and the stand-alone sales of those individual components among other factors, to determine which elements are essential or non-essential to the overall functionality of the networking equipment. The Company’s core software (herein after referred to as ‘essential software’) is integrated with hardware and is essential to the functionality of the networking equipment. The Company’s sale of additional software provides increased features and functions, but is not essential to the overall functionality of the networking equipment (herein after referred to as ‘non-essential software’). For transactions entered into prior to the first quarter of fiscal 2012, the Company recognized revenue based on ASC 985-605 (formerly referred to as SOP No. 97-2, Software Revenue Recognition). In accordance with ASC 985-605, the Company utilized the residual method to determine the amount of product revenue to be recognized. Under the residual method, the fair value of the undelivered elements, such as PCS, is deferred and the remaining portion of the arrangement consideration is recognized as product revenue. VSOE of fair value is limited to the price charged when the same element is sold separately. VSOE of fair value is established for PCS and professional services based on the volume and pricing of the stand-alone sales within a narrow range. The fair value of the post-contractual support is recognized on a straight-line basis over the term of the related support period, which is typically one month to three years. For transactions entered into or materially modified on or after the beginning of the first quarter of fiscal 2012, the total arrangement fees were allocated to all the deliverables based on their respective relative selling prices. The relative selling price is determined using VSOE when available. When VSOE cannot be established, the Company attempts to determine the TPE for the deliverables. TPE is determined based on competitor prices for similar deliverables when sold separately by the competitors. Generally the Company’s product offerings differ from those of its competitors and comparable pricing of its competitors is often not available. Therefore, the Company is typically not able to determine TPE. When the Company is unable to establish selling price using VSOE or TPE, the Company uses ESP in its allocation of arrangement fees. The ESP for a deliverable is determined as the price at which the Company would transact if the products or services were sold on a stand-alone basis. The Company has been able to establish VSOE for its PCS and professional services based on the volume and the pricing of the stand-alone sales for these services within a narrow range. The Company has determined the ESP of its products and services for which VSOE has not been established based on an analysis of (i) the list price, which represents a component of the Company’s current go-to market strategy, as established by senior management taking into consideration factors such as geography and the competitive and economic environment and (ii) an analysis of the historical pricing with respect to both the Company’s bundled and stand-alone sales of each product or service. The Company’s multiple element arrangements may include non-essential software deliverables that are subject to the industry specific software revenue recognition guidance. The revenue for these multiple element arrangements is allocated to the non-essential software deliverables and the non-software deliverables based on the relative selling prices of all of the deliverables in the arrangement using the hierarchy in the new revenue accounting guidance. As the Company has not been able to obtain VSOE for all of the non-essential software deliverables in the arrangement, revenue allocated to such non-essential software elements is recognized using the residual method in accordance with industry specific software revenue recognition guidance as the Company was able to obtain VSOE for the undelivered elements bundled with such non-essential software elements. Under the residual method, the amount of revenue recognized for the delivered non-essential software elements equaled the total allocated consideration less the VSOE of any undelivered elements bundled with such non-essential software elements. The change from the residual to the relative selling price method did not have a material impact on the allocation of revenue to the arrangement deliverables, nor did the Company change its assessment of the deliverables contained within its revenue arrangements. The adoption of the new revenue accounting guidance was not material to the Company’s financial results for the three months ended June 24, 2011. Recently Issued Accounting Standards:In June 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (“ASU”) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This ASU amends the FASB Accounting Standards CodificationTM (Codification) to allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity. The Company will adopt this new guidance on the mandatory adoption date of March 31, 2012, the beginning of the Company’s fiscal 2013. We do not anticipate the adoption of this ASU will have any effect upon the Company’s consolidated financial statements. In May 2011, FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This ASU represents the converged guidance of the FASB and the IASB (the Boards) on fair value measurement. The Company will adopt this new guidance, on a prospective basis, on the mandatory adoption date of March 31, 2012, the beginning of the Company’s fiscal 2013. We do not anticipate the adoption of this ASU will have a material effect upon the Company’s consolidated financial statements. In January 2010, the FASB issued new accounting guidance to amend and clarify existing guidance related to fair value measurements and disclosures: ASU No. 2010-06 — Improving Disclosures about Fair Value Measurements. This guidance requires entities to separately present purchases, sales, issuances, and settlements in their reconciliation of Level 3 fair value measurements (i.e., to present such items on a gross basis rather than on a net basis), and clarifies existing disclosure requirements regarding the level of disaggregation and the inputs and valuation techniques used to measure fair value for measurements that fall within either Level 2 or Level 3 of the fair value hierarchy. The Company adopted the provisions of this guidance effective March 27, 2010, except for the requirement to disclose purchases, sales, issuances, and settlements related to Level 3 measurements, which the Company adopted on March 26, 2011, the beginning of the Company’s fiscal 2012. The adoption of ASU 2010-16 was not material to the Company’s financial results for the three months ended June 24, 2011. 7 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Notes to Condensed Consolidated Financial Statements (continued) Note 2.Financial Instruments Short-term investments at June 24, 2011 and March 25, 2011 consisted of the following: (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value June 24, 2011 U.S. Treasury notes $ $
